DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated July 22, 2022 and is accepted.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on July 22, 2022. Paragraph [0001] of the specification and Claim 7 have been amended. 
Upon entry of the amendment, claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response, filed July 22, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
5.	Claims Objections: in the Response, filed July 22, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
6.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 

Allowable Subject Matter
7.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Lim et al. (US 2018/0227096) and Yu et al. (US 2018/0176898) are generally directed to supporting higher data rates beyond 4th-generation (4G) communication system, such as long term evolution (LTE), wherein a method for operating a terminal is provided and the method includes sending at least one first reference signal over a first resource which supports orthogonal multiple access with at least one other terminal, sending at least one second reference signal over a second resource which supports non-orthogonal multiple access (NOMA) with the at least one other terminal, and sending a data signal according to the NOMA with the at least one other terminal; and selecting the subset, including (when UE allocation information is available) averaged received beam energy, total received beam energy, maximum received beam energy and also when UE allocation information is not available, for further bandwidth reduction a special data compression technique uses the received energies of each beam to select a minimum gain offset value. 
However, in consideration of the amendment with arguments/remarks and the terminal disclaimer filed on July 22, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6computing sets of amplitude and phase parameters for one or more channel compression matrices, wherein each channel compression matrix corresponds to one transmission layer of a multiple-layer transmission,” and “wherein each channel compression matrix is composed of one or more column vectors,” as specified in claim 1.
Similar limitations are included in claim 7.
Dependent claims 2-6 and 8-20 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473